Citation Nr: 1235847	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 08-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a residuals of a total arthroplasty of the left knee prior to March 29, 2011, and to a disability evaluation in excess of 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The rating decision assigned a temporary 100 percent evaluation for convalescence after surgery and a 30 percent disability evaluation after the end of the convalescence period. 

During the pendency of the appeal, an August 2012 rating decision assigned a 60 percent evaluation effective March 29, 2011. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records but they are not pertinent to the present appeal.

The Veteran testified at a hearing in March 2011 before the undersigned. A copy of the transcript has been associated with the claims file. 

In August 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The issue of entitlement to service connection for a hip disability secondary to the service connected left knee disability has been raised by a September 2008 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Throughout the appeal period, the Veteran's total left knee replacement has manifested as chronic painful limitation of motion, severe instability, and atrophy of the left calf muscle.

CONCLUSIONS OF LAW

1. Prior to March 29, 2011 the criteria for a 60 percent evaluation for residuals of a left knee arthroplasty were approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2011).

2. The criteria for a disability evaluation in excess of 60 percent for residuals of a left knee arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It advised him that he needed to submit evidence showing that his disability had increased in severity. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in May 2008 and September 2011. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. He testified at a hearing in March 2011. 

This case was remanded in August 2011 so that records could be obtained and a VA examination could be scheduled. Additional records were associated with the claims file and the Veteran underwent VA examination as discussed above. There was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluations for Residuals of a Total Arthroplasty, Left Knee

The Veteran contends that his left knee disability is more severe than reflected by the ratings assigned by the RO. Because his disability is manifested by chronic painful limitation of motion, severe instability, and atrophy of the left calf muscle, his claim will be granted. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Entitlement to a Disability Evaluation Greater Than 30 Percent

The Veteran's left knee disability was initially evaluated under Diagnostic Code 5257, instability of the knee. 38 C.F.R. § 4.71a. In the August 2012 rating decision, the RO changed the Diagnostic Code to 5055, knee replacement (prosthesis), effective March 29, 2011. 38 C.F.R. § 4.71a. The Board finds that Diagnostic Code 5055 is most appropriate for the period following the Veteran's January 2007 surgery, and will apply it to his disability beginning March 1, 2008. 

Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis. A 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. The minimum rating that may be assigned a prosthetic knee is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011). For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011). 

The rating criteria under Diagnostic Code 5055 are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). However, the Board is granting  the maximum disability rating available under Diagnostic Code 5055, and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

VA treatment records show that one year after his surgery, he had a poor response to the prosthesis and had chronic residuals consisting of weakness in the affected extremity in the form of instability, as well as painful limited motion and atrophy. 

In May 2008, the Veteran stated that surgery did not help his knee. He described limitation of motion and stated that at work, he had to take breaks every 10 minutes, or 10 minute breaks every hour to rest his leg. He worked as a mail carrier and it was hard for him to sit with his knee bent and to get in and out of his vehicle. He could not ride a bicycle or play with his grandchildren. When he arrived home from work, he had to sit in a recliner and elevate his leg. He stated that he fell on the stairs multiple times and had to descend stairs one at a time to avoid falling. He reported that his knee gave way 10 to 15 times each week. The Veteran is competent to describe observable symptoms such as pain, knee instability, and the impact of his knee disability on his daily life. Further, his statements are consistent with the other evidence of record and they are credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Veteran underwent a VA examination in May 2008. He stated that after his January 2007 total knee replacement, he did not have an improvement in range of motion, and that he experienced the same amount of pain. The examiner noted that the Veteran's flexion was 90 degrees in March 2007, July 2007, and September 2007. At the examination his flexion was also 90 degrees, showing that it had not improved since his January 2007 surgery. His extension was 10 degrees and he had pain throughout the entire range of motion. At the time of the examination, the Veteran was attending physical therapy. He denied locking but complained of stiffness and instability. He stated that he could stand for 60 minutes but could not run. He had problems climbing and descending stairs. His pain ranged from 3 to 6 on a scale of 0 (no pain) to 10 (worst pain). Upon examination, he rose carefully from his chair using both hands. He walked with a marked left limp. He had moderate swelling and slight warmth. His knee was unstable, as indicated by a positive McMurray test. The examiner noted that there was obvious visual atrophy of the left calf. The examiner concluded that the Veteran's residuals of a total left knee replacement consisted of severely decreased range of motion with moderate pain. 

A September 2008 VA treatment report shows that the Veteran complained of left knee pain and limited motion. His flexion was limited to 95 degrees, which the physician noted was worse than prior to his surgery. The Veteran attended physical therapy, but it failed to improve his range of motion. His moderate knee pain was constant, but became worse when weight bearing. Upon examination, there was no effusion, redness, or warmth. However, his extension was limited to 10 degrees and his flexion was limited to 95 degrees. He had tenderness over the anterior joint line. His McMurray test was positive, indicating instability of the joint. He also had laxity upon varus and valgus stress. The physician characterized the Veteran's response to surgery as "poor," and noted that the Veteran may have had an infection, loosening of the prosthetic components, or wearing down of polyethylene. 

Based on the above, the Board finds the Veteran's disability picture is more closely approximated by the 60 percent rating criteria set forth in Diagnostic Code 5055. 38 C.F.R. §§ 4.7, 4.71a. Prior to March 29, 2011 the Veteran had painful limitation of motion, weakness, severe and frequent instability of the joint which resulted in falling, and atrophy of his calf muscle. He walked with a marked limp and his knee pain and stiffness impacted his ability to perform his job as a mail carrier. The appeal is granted to the extent as stated. See 38 U.S.C.A. § 5107(b)


Entitlement to a Disability Evaluation Greater Than 60 Percent

As to whether a rating in excess of 60 percent is warranted for a total knee replacement of the left knee, the Board's consideration is constrained by two limiting aspects of the rating schedule. 

First, the maximum schedular rating for a total knee replacement more than one year after implantation of the prosthesis is 60 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5055. Under this Diagnostic Code, the maximum schedular rating for one year after the prosthetic implantation is 100 percent; thereafter, the maximum schedular rating is 60 percent. Id. Thus, the rating assigned is the maximum rating available under the Diagnostic Code for total knee replacement. 

Second, the Veteran's left total knee replacement is located in the lower one third of his thigh. The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed. The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165. This 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level. See 38 C.F.R. § 4.68. As the disability of the left knee rated in this appeal involves the lower one third of the Veteran's thigh, the rating may not exceed 60 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent). Thus, pursuant the amputation rule, the 60 percent rating for a left total knee replacement is the maximum schedular rating available for the disability on appeal. 

Separate Evaluations for Surgical Scars 

The issue of separate evaluations for four surgical scars has been raised by the record. However, because the scars do not meet the required size criteria, do not cause limitation of motion, and are non tender, separate evaluations are not warranted. 

The Veteran has four surgical scars on his left knee. The criteria for rating of skin disabilities, including scars, were revised effective October 23, 2008. The revised criteria pertain to claims received on or active October 23, 2008, as is the case here. 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008). Pursuant to 38 C.F.R. § 4.118, a Veteran who was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under those same Codes. If such request is made, VA will review the disability to determine if a higher rating is due under those Codes, but the effective date of any increased award will not be effective before October 23, 2008. 38 C.F.R. § 4.118 (2011). 

Prior to the amendments, Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that were deep or that cause limited motion. Scars that were deep or that caused limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that did not cause limited motion. Superficial scars that did not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling. Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination. Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 provided that other scars were to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008).

The October 2008 amendments clarified rating criteria and added burn scars to the rating schedule. 

Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. 38 C.F.R. § 4.118 (2011). Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. Id. 

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating. Ten percent is the only rating assignable under revised DC 7802. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 .

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable. 38 C.F.R. § 4.118 .

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118 .

At his May 2008 VA examination it was noted that he had four scars. First, he had a 23 centimeter by 2 millimeter (.2 centimeters) lateral scar. The second and third scars were over the medial aspect of the knee; one was 11 centimeters by 2 millimeters and the other was 10 centimeters by 2 millimeters. Lastly, one began over the patella and ended proximally and distally; it was 24 centimeters by 2 millimeters. All of the scars were hypopigmented, deep, but nonadherent. They were not tender. 

The September 2011 VA examiner also discussed the Veteran's knee scars. They were well healed. The September 2011 VA examiner measured the first scar as 23 centimeters by 2 millimeters. The second scar was measured as 12 centimeters by 2 millimeters. The third was measured as 9 centimeters by 1 millimeter. The last scar was measured as 24 centimeters by 2 millimeters. The examiner stated that they all had the same characteristics. They were deep without evidence of underlying tissue loss, with the deep tissue disruption equal in size to the overlying skin of the scar. There was no limitation of motion due to the scars. They were smooth, without inflammation, ulceration, or skin breakdown. They were slightly darker than the surrounding skin with no gross asymmetry or distortion of features. On palpation they were level with the surrounding skin, nonindurated, nonedematous, nonadherent, and nontender. 

The Veteran's scars do not meet the compensable criteria for any of the applicable Diagnostic Codes for scars. The evidence shows that none of his scars meet the area criteria for a compensable evaluation, which requires a scar be 39 square centimeters in area. Further, they are not painful, not unstable, and do not cause limitation of motion. Separate evaluations for his surgical scars are not warranted. 38 C.F.R. § 4.118 (2008 and 2011). 

The Board has considered whether referral for an extraschedular rating for the left knee is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of a total left knee arthroplasty are contemplated by the schedular criteria set forth in Diagnostic Code 5055; he has chronic residuals of painful limited motion, severe instability, and atrophy of the left calf. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 



Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's left knee disability has caused unemployability. The evidence shows that he is employed full time as a mail carrier. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A 60 percent evaluation for residuals of a total left knee arthroscopy is granted, effective March 1, 2008. 

A disability evaluation in excess of 60 percent for residuals of a total left knee arthroscopy is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


